DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed March 19, 2020.
Claims 1-11 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
5.	Claims 1-11 are objected to because of the following informalities:  
As to claims 1 and 10, line 6, recites to include the limitation “the hardware and software environment”, should be changed to , for example, -- [[the]] a hardware and software environment -- .  Appropriate correction is required.
Claims 2-9 and 11 are also objected to for being depended upon the objection of base claims 1 and 10, respectively. 
As to claim 11, recites to include the limitation “a medical device” and “an end user device” appears to be referring to the already mentioned limitation  – the medical device – and --the end user device—as cited in claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Salameh et al. (US 20170132120 A1, hereinafter Salameh) in view of Demopulos et al. (US 20100318379 A1, hereinafter Demopulos).
As per claims 1 and 10, Salameh discloses a method for validating an end user device for use with a medical application (e.g., validating one or more features of one or more of the glucose monitoring application and the user equipment – see at least 0002, 0008, Fig. 1, and associated text) , the method comprising: 
(a) receiving a medical application (-- see at least 0044-0045) and a validation application in the end user device (e.g., using script (validate application) – see at least 0077 and 0089);
(b) executing the validation application (e.g., trigger event may occur, for example, when CGM application 208 is launched on mobile device 202—see at least 0077), comprising the following steps: 
(i) determining the hardware and software environment of the end user device—see at least 0055 and 0083;
(ii) providing a validation process compatible with the hardware and software environment of the end user device—see at least 0055 and 0077;
 (iii) executing a test mode of the medical application --(e.g., see at least 705, Fig. , 0076, and associated text) ; 
(iv) running the validation process during the test mode --(e.g., see at  least 725, Fig. 7, 0090, and associated text);
(v) determining from running the validation process whether the medical application is compatible with the hardware and software environment of the end user device; (c) when the medical application is determined to be compatible with the end user device, generating a validation report – see at least 0084, Figs 5, 7, and associated text) ; and 
(d) when the medical application is determined to be incompatible with the end user device, at least partially blocking the medical application from execution in the end user device – see at least 730, Fig. 7, 0091, and associated text.  
It is to note that while Salameh discloses generating a validating report (e.g., results from self test – see at least 0079, 0084, but does not explicitly disclose a storing the validation report in a non- editable data format in at least one of the end user device and a server. However, Demopulos, in an analogous art, discloses a storing the validation report in a non- editable data format in at least one of the end user device and a server – (E.g., Transmission of the test results from test lab work station over VPN 60 in an encrypted form (either as an automated batch load or as manual transcription entries on a form) to database server 42, will ensure that the results cannot be intercepted or alter by a third party or human. – see Demopulos --at least 0044, Fig. 1, and associated text).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Demopulos’ teaching into Salameh’s teaching since doing so would further promote secure manner in storing the test by avoiding corrupting or altering as seen in Demopulos (e.g., 0044).
	Further regarding to claim 10, Salameh discloses an end user device (e.g., user equipment – see at least 0041) for implementing method steps as of claim 1 above. 
As to claim 2, modified Salameh with Demopulos discloses wherein step (d) includes outputting a notification to the end user device – see Salameh, at  least 0079.  
As to claim 3, modified Salameh with Demopulos discloses wherein step (b)(ii) comprises selecting the validation process from a plurality of pre-defined validation processes, each pre-defined process being associated with a particular known hardware or software environment --see Salameh, at least 0055 and 0077.  
As to claim 4, modified Salameh with Demopulos discloses wherein step (d) comprises blocking at least one functionality of the medical application– see Salameh, at least 730, Fig. 7, 0091, and associated text. 
As to claim 5, modified Salameh with Demopulos discloses further comprising executing a second validation – see Salameh, at least 0077, comprising the following steps:
 determining at least one of a present software environment and a present hardware environment of the user device—see Salameh, at least 0055 and 0083; and 
when one of the present software environment and the present hardware environment is determined to be different from the software and hardware environment, respectively, determined in step (b)(i), selecting a present validation process for testing the present software and / or the present hardware environment; and running the present validation process—see Salameh, at least 0055, 0076, and 0077.  
As to claim 8, modified Salameh with Demopulos discloses wherein step (b) comprises executing a user interaction routine configured to test a user interface of the end user device—see Salameh, at least 0072, 0075, and 0077.  
As to claim 9, modified Salameh with Demopulos discloses wherein the executing of the validation application further comprises executing the medical application in demonstration mode – see Salameh, at least 0089-0090.  
As to claim 11, modified Salameh with Demopulos discloses a medical system (e.g., system 100, Fig. 1, -- see Salameh, at least 0033, 0034, and associated text) , comprising a medical device and an end user device according to claim 10.
8.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Salameh et al. in view of Demopulos , and in further view of Marko et al. (US 20160203067 A1, hereinafter Marko).
As to claim 6, it is to note that modified Salameh with Demopulos does not explicitly disclose, but Marko, in an analogous art, discloses further comprising: providing a white listing of at least one of software components and hardware components allowed for being provided in the software environment and the hardware environment, respectively, provided to the end user device; and determining whether at least one of a hardware component and a software component determined to be provided in the software environment and the hardware environment, respectively, is in the white listing – (e.g., At a process 320, one or more inspection modules to use during the testing is determined. In some examples, a testing script and/or application, such as test inspector 130, determines the inspection modules, such as inspection modules 150, which are to be used to during the testing. In some examples, configuration information, such as the configuration information in configuration 160 may be examined to determine the inspection modules to use. In some examples, the configuration information may include a parameter list and/or one or more configuration files that may include or filtering one or more white lists and/or one or more black lists of inspection modules to use – see Marko, at least 0019, 0029, 0031, and 0037). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Marko’s teaching into Salameh’s and Demopulos’ teaching since doing so would further optimizing flexibility in testing via extending or filtering out certain modules.
As to claim 7, it is to note that modified Salameh with Demopulos does not explicitly disclose, but Marko, in an analogous art, discloses further comprising providing a black listing of at least one of software components and hardware components not allowed for being provided in the software environment and the hardware environment, respectively, provided to the end user device; and determining whether at least one of a hardware component and a software component determined to be provided in the software environment and the hardware environment, respectively, is in the black listing– (e.g., At a process 320, one or more inspection modules to use during the testing is determined. In some examples, a testing script and/or application, such as test inspector 130, determines the inspection modules, such as inspection modules 150, which are to be used to during the testing. In some examples, configuration information, such as the configuration information in configuration 160 may be examined to determine the inspection modules to use. In some examples, the configuration information may include a parameter list and/or one or more configuration files that may include or filtering one or more white lists and/or one or more black lists of inspection modules to use – see Marko, at least 0019, 0029, 0031, and 0037). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Marko’s teaching into  Salameh’s and Demopulos’ teaching since doing so would further optimizing flexibility in testing via extending or filtering out certain modules.
Conclusion
9.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
Urness et al.  (US 20140059677 A1) disclose a medical device receives a custom application and establishes a virtual machine to run the custom application.


 10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192